internal_revenue_service department of the treasury index numbers washington dc number release date person to contact telephone number cc dom it a plr-111497-99 date re letter_ruling request regarding excluding gain from the sale of a residence legend taxpayers residence trust partnership year date date dear this responds to your letter dated date and your supplemental letter dated date requesting a ruling on whether taxpayers will be considered the owners of residence for purposes of sec_121 of the internal_revenue_code during the period of time that the residence was owned by partnership facts taxpayers lived in residence since before year to date taxpayers intend to sell residence in year taxpayers transferred title in residence to partnership the transfer occurred in two steps taxpayers first deeded of residence to trust then taxpayers and trust deeded residence to partnership trust is a grantor_trust formed by taxpayers and taxpayers have represented that they are treated as the owners of trust under the grantor_trust_rules under sec_671 through of the code taxpayers each own a interest in partnership as general partners trust owns the remaining interest of partnership as a limited_partner taxpayers also transferred several small rental properties to partnership in year on date partnership distributed title to residence to its partners taxpayers and trust in accordance with their partnership interests sec_121 requirements sec_121 of the code provides that a taxpayer’s gross_income will not include gain from the sale_or_exchange of property if during the 5-year period ending on the date of the sale_or_exchange such property has been owned and used by the taxpayer as the taxpayer’s principal_residence for periods aggregating two years or more sec_121 of the code provides that the amount of gain excluded from gross_income under sec_121 with respect to any sale_or_exchange will not exceed dollar_figure sec_121 of the code provides that in the case of a husband and wife who make a joint_return for the taxable_year of the sale_or_exchange of property the exclusion amount in sec_121 is increased to dollar_figure if-- either spouse meets the ownership requirements of sec_121 with respect to such property both spouses meet the use requirements of sec_121 with respect to such property and neither spouse is ineligible for the benefits of sec_121 with respect to such property by reason of sec_121 sec_121 of the code provides the general_rule that sec_121 will not apply to any sale_or_exchange by the taxpayer if during the 2-year period ending on the date of such sale_or_exchange there was any other sale_or_exchange by the taxpayer to which sub sec_121 applied revrul_66_159 1966_1_cb_162 considers whether the gain realized from the sale of trust property used by the grantor as the grantor’s principal_residence qualifies for the deferment and rollover of gain into a replacement residence under sec_1034 of the code the ruling holds that because the grantor is treated as the owner of the entire trust under sec_676 and sec_671 of the code the sale by the trust will be treated for federal_income_tax purposes as if made by the grantor revrul_85_45 1985_1_cb_183 considers whether gain realized from the sale of trust property used by a beneficiary of a_trust as the beneficiary’s residence qualifies for the one-time exclusion_of_gain from the sale of a residence under sec_121 of the code the ruling holds that because the beneficiary is treated as the owner of the entire trust under sec_678 and sec_671 of the code the sale by the trust will be treated for federal_income_tax purposes as if made by the beneficiary ownership of trust property for income_tax purposes sec_671 of the code provides the general_rule that when the grantor or another person is treated as the owner of any portion of a_trust there will be included in computing the taxable_income and credits of the grantor or other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account in computing taxable_income or credits against the tax of an individual sec_673 through of the code specify the circumstances under which the grantor is treated as the owner of any portion of a_trust taxpayers have represented that they are treated as the owners of trust under the grantor_trust_rules under sec_671 through ownership of partnership property for sec_121 purposes in order for a federal tax law partnership to exist the parties must in good_faith and with a business_purpose intend to join together in the present conduct of an enterprise and share in the profits or losses of the enterprise this determination requires weighing all of the facts and circumstances of a particular case culbertson v 337_us_733 because the existence of a partnership is based on federal tax principles an arrangement that constitutes a partnership under state law may not be a partnership under federal tax law 327_us_280 in the present case residence was not used in the conduct of an enterprise partnership held title to residence but residence did not yield any income to partnership or taxpayers and residence served no business_purpose of partnership or taxpayers furthermore taxpayers individually or as the grantors of trust owned of residence during the period that partnership held title to residence and have taken no business deductions such as depreciation_deductions with respect to residence based on the facts as represented and the relevant law as set forth above we rule that for purposes of sec_121 taxpayers will be treated as the owners of residence throughout the period that partnership held title to residence except as specifically ruled upon above no opinion is expressed or implied regarding the income_tax consequences of partnership trust any transaction or any item discussed or referenced in this letter in addition no opinion is expressed or implied as to whether taxpayers are treated as the owners of trust under the grantor_trust_rules of sec_671 through of the code or whether taxpayers have used residence as their principal_residence this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely c david b auclair david b auclair senior technician reviewer office of assistant chief_counsel income_tax and accounting enclosures copy of this letter copy of sec_6110 purposes
